              Case 2:21-cv-01342 Document 1 Filed 07/14/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF THE COMPLAINT                  )
OF SCF MARINE INC.                              )
FOR EXONERATION FROM, OR                        )           Case No.: 21-cv-1342
LIMITATION OF, LIABILITY.                       )

                                           COMPLAINT

        Plaintiff SCF Marine Inc. (“Plaintiff” or “SCF”) submits the following as its Complaint

in Admiralty seeking exoneration from or, in the alternative, limitation of liability for damages

arising from a voyage of the Barge Bunge 906B that began on June 4, 2021 and ended on June

28, 2021 inclusive (“the Voyage of Bunge 906B” or “Voyage”):

        1.      This action arises under the laws of the United States providing for limitation or

exoneration of a vessel owner’s liability, 46 U.S.C. §§ 30501-30512, and the various statutes,

rules and regulations relating thereto. It is a cause of admiralty and maritime jurisdiction within

the meaning of Rule 9(h) of the Federal Rules of Civil Procedure. This Court has jurisdiction

pursuant to 28 U.S.C. §1333.

        2.      At all material times, Plaintiff was a corporation duly organized and existing

under law and the operator and owner pro hac vice of the barge Bunge 906B.

        3.      Bunge 906B is located at Gnots fleet, at or about Mile 119, Lower Mississippi

River, in St. Rose, Louisiana, within this judicial district.

        4.      On or about June 4, 2021, Bunge 906B was delivered to the dock of SSA Marine

on the Tennessee Tombigbee Waterway in Columbus, Mississippi. On June 8, 2021, SSA

loaded Bunge 906B with approximately 1644 tons of iron ore fines.




                                              Page 1 of 6
             Case 2:21-cv-01342 Document 1 Filed 07/14/21 Page 2 of 6




       5.      On or about June 11, 2021, Watco Transloading, LLC moved Bunge 906B to the

Lux fleet near Mile 329 on the Tennessee Tombigbee Waterway. Watco acted upon the request

of the Lowndes County Port Authority and/or SSA Marine.

       6.      Watco tied Bunge 906B to Parker Towing Company, Inc. barge PTC 318B which

was tied to the Lux fleet.

       7.       On or about June 11, 2021, the barge PTC 318B broke free of its moorings and

carried Bunge 906B away from the Lux fleet with it. Bunge 906B floated downstream and sank

adjacent to the Tom Bevill Lock and Dam.

       8.      In the process, Bunge 906B discharged its cargo, lost its covers and was rendered

a total loss due to damage suffered as a result. Bunge 906B broke away, drifted downstream and

sank while in the care, custody and control of one or more third-parties, due to the fault of one or

more third parties and through no fault of SCF and/or lack of fitness of Bunge 906B itself.

       9.      Salvors removed Bunge 906B from its sunken position at the Tom Bevill Lock

and Dam by cutting it into two pieces. The second piece of Bunge 906B was removed from the

waterway on or about June 28, 2021.

       10.     By letter dated June 12, 2021, Celtic Marine Corporation notified SCF that Celtic

holds SCF responsible for all costs and consequences from the June 11, 2021 incident, and that,

pending an investigation, it intends to file a formal claim against SCF Marine.

       11.     At this time, SCF is not aware of any lawsuit filed against it as a result of the

events of June 11, 2021.

       12.     Any and all injuries resulting from the Voyage of Bunge 906B were neither

caused nor contributed to be caused by any fault, error, omission, negligence, unseaworthiness,


                                            Page 2 of 6
             Case 2:21-cv-01342 Document 1 Filed 07/14/21 Page 3 of 6




or other fault of SCF or the Bunge 906B, nor any person or entity for which SCF or Bunge 906B

is responsible.

       13.        Any and all resulting injuries from the Voyage of Bunge 906B were occasioned

and occurred without privity or knowledge of SCF.

       14.        The Bunge 906B has not been attached or arrested in any suit brought in

connection with any claim arising out of the aforementioned Voyage of Bunge 906B.

       15.        SCF believes that the value of the Bunge 906B, including its rigging, equipment,

freight (if any), and appurtenances on June 28, 2021, did not exceed the sum of zero dollars

($0.00). The above-mentioned absence of value is supported by the accompanying Affidavit of

Myron McDonough.

       16.        SCF is currently storing Bunge 906B at Gnots fleet at a cost of approximately

$1,000.00 per day. In order to mitigate its damages, SCF will be scrapping the Bunge 906B in

the coming days.

       17.        Claims against SCF arising out of the Voyage of Bunge 906B are anticipated to

exceed the value of the BUNGE 906B immediately after the Voyage.

       18.        SCF seeks exoneration from liability for any loss, injury, or damage occasioned or

incurred by reason of the aforementioned Voyage of the Bunge 906B and further alleges that it

has valid defenses to those claims on the facts and on the law.

       19.        Alternatively, and without admitting any liability, SCF claims the benefit of

limitation of a vessel owner’s liability provided under Title 46, United States Code, § 30505, and

of the various statutes, rules and regulations supplemental thereto, and amendatory thereof. To




                                              Page 3 of 6
               Case 2:21-cv-01342 Document 1 Filed 07/14/21 Page 4 of 6




that end, SCF is ready and willing to proceed according to law and pursuant to the rules and

practices of this honorable Court.

       20.      This Complaint is filed within six months of the receipt by SCF of a written claim

for damages arising out of the Voyage.

       21.      SCF alleges that this Complaint for exoneration from, or limitation of, liability

asserted herein is also filed on behalf of its insurers, underwriters, and any agents that would be

entitled to exoneration from or limitation of liability to the same extent as the owner.

       22.      No unsatisfied liens or claims of lien, or other demands, whether in contract or in

tort or otherwise, other than those alleged above, arose from the aforesaid Voyage.

       WHEREFORE, Plaintiff prays that:

                a)     This Court shall in due course cause appraisal to be made of the value of

       Plaintiff’s interest in the Bunge 906B after the aforesaid Voyage that ended June 28,

       2021;

                b)     This Court, upon written motion, shall enter an order directing Plaintiff to

       post appropriate security for costs with a surety approved by the Court, and no security

       for SCF’s interest in the value of Bunge 906B after the aforesaid Voyage since the cost of

       recovering and transporting the broken hulk exceeds its scrap value;

                c)     This Court, upon written motion, shall enter an Order directing that on the

       giving of such security as may be determined to be proper, or of a letter of undertaking or

       ad interim stipulation as will be offered by Plaintiff, the institution or further prosecution

       of any and all actions, suits, and legal proceedings of any nature or description with

       respect to the matters alleged in this Complaint, in any jurisdiction, except in the present


                                            Page 4 of 6
      Case 2:21-cv-01342 Document 1 Filed 07/14/21 Page 5 of 6




proceeding, against Plaintiff or its agents or representatives, or any other person for

whom Plaintiff is or may be responsible, or against any of the property of Plaintiff,

including, but not limited to, the Bunge 906B, to recover damages caused by or resulting

from said Voyage, or in respect of any claim or claims arising out of or resulting from

said incident, shall be enjoined until the hearing and determination of this proceeding;

       d)      This Court, upon written motion, shall enter an Order directing the

issuance of a notice to all persons claiming damage for any and all loss, damage,

expenses, or injuries caused by or resulting from the aforesaid Voyage, citing them and

each of them to appear and make due proof of their respective claims, and all to appear

and answer the allegations of this Complaint on or before a date set forth in said Notice;

       e)      This Court in this proceeding will adjudge that:

               (i)     Plaintiff and the Bunge 906B are not liable to any extent for any

       loss, damage, death, or injury, nor for any claims whatsoever in any way arising

       out of aforesaid Voyage alleged in this Complaint, and, therefore, Plaintiff and the

       Bunge 906B are entitled to a decree of exoneration in this matter;

               (ii)    If Plaintiff shall be adjudged liable to any extent in the premises,

       then the liability of Plaintiff shall be limited to the value of the Bunge 906B

       immediately following the Voyage, and that a decree may be entered discharging

       Plaintiff and the Bunge 906B from all further liability and further enjoining the

       filing and prosecution of any claim against either Plaintiff and/or the Bunge 906B

       related to the Voyage alleged in this Complaint; and




                                     Page 5 of 6
     Case 2:21-cv-01342 Document 1 Filed 07/14/21 Page 6 of 6




       f)     Plaintiff and the Bunge 906B may have such other and further relief as

may be just and proper.

                            Respectfully submitted,

                            By: /s/ Dean A. Sutherland (#12585)
                            Jeansonne & Remondet
                            365 Canal Street, Suite 1660
                            New Orleans, LA 70130
                            Telephone: (504) 524-7333
                            Email: deans@jeanrem.com

                            and

                            GOLDSTEIN and PRICE, L.C.
                            and Giles B. Howard (seeking admission pro hac vice)
                            One Memorial Drive, Suite 1000
                            St. Louis, MO 63102
                            Telephone: 314-516-1700
                            Facsimile: 314-421-2832
                            giles@gp-law.com

                            and

                            LAW OFFICE OF ALAN K. GOLDSTEIN
                            and Alan K. Goldstein (seeking admission pro hac vice)
                            P.O. Box 2595
                            Napa, CA 94558
                            Telephone: 314-609-3404 and 415-870-5127
                            alan@alankgoldsteinlaw.com


                            Attorneys for Plaintiff SCF Marine Inc.




                                  Page 6 of 6
